STONE RIDGE TRUST ADDENDUM TO THE TRANSFER AGENT SERVICING AGREEMENT THIS ADDENDUM dated as ofMay 23, 2013 to the Transfer Agent Servicing Agreement, dated as of December 15, 2012 (the "Agreement"), is entered into by and between STONE RIDGE TRUST, a Delaware statutory trust(the “Trust”) and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to modify the Agreement to add the MARS SystemTM; and WHEREAS, Section 14 of the Agreement allows for its modification by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to add the following service to Section 3 of the Agreement: C. MARS SystemTM USBFS shall provide the MARS SystemTM and data warehouse services set forth in Exhibit D to this Agreement, subject to the terms and conditions specified in Exhibit D, as the same may be amended from time to time. The Trust hereby acknowledges that Exhibit D is an integral part of the Agreement and, to the extent services included in Exhibit D are selected by the Trust, such services shall also be subject to the terms and conditions of the Agreement.The provisions of Exhibit D shall continue in effect for as long as the Agreement remains in effect, unless sooner terminated pursuant to Section 14 hereof. The indemnity and defense provisions set forth in Section 8 of the Agreement and in Exhibit D, if applicable, shall indefinitely survive the termination and/or assignment of the Agreement. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. 1 IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. STONE RIDGE TRUST, on behalf of each of the Funds individually and not jointly U.S. BANCORP FUND SERVICES, LLC By: /s/ Jane Korach By: /s/ Michael R. McVoy Name: Jane Korach Name: Michael R. McVoy Title: General Counsel
